914 F.2d 255
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Fred Darnell CHANDLER, Plaintiff-Appellant,v.C. CLARK, Sgt;  Frank Elo, Defendants-Appellees.
No. 89-2374.
United States Court of Appeals, Sixth Circuit.
Sept. 24, 1990.

Before KENNEDY and RALPH B. GUY, Circuit Judges;  and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Fred Darnell Chandler, a pro se Michigan prisoner, appeals the district court's judgment of dismissal of his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Seeking monetary relief only, Chandler sued two officials of the Southern Michigan State Prison, alleging that they transferred him to another facility in retaliation for Chandler's pursuit of a grievance.  Chandler did not allege in what capacity he was suing the defendants.  Over Chandler's objections, the district court adopted the magistrate's report and recommendation and dismissed Chandler's complaint.  Chandler filed a timely appeal.  In his brief, Chandler requests the appointment of counsel.


3
Upon review, we conclude that the defendants are not subject to suit, as Chandler sought to hold them liable in their official capacity for monetary damages under 42 U.S.C. Sec. 1983.   See Will v. Michigan Dep't of State Police, 109 S. Ct. 2304, 2311-12 (1989) and Wells v. Brown, 891 F.2d 591, 593-94 (6th Cir.1989).  Further, the allegations in Chandler's complaint constitute mere conclusions and unwarranted factual inferences insufficient to state a claim under Sec. 1983.   Morgan v. Church's Fried Chicken, 829 F.2d 10, 12 (6th Cir.1987);  Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir.1987).


4
Accordingly, we hereby deny the request for counsel and affirm the district court's judgment for these reasons and those set forth in the magistrate's report and recommendation filed on July 19, 1989 and the district court's opinion filed on September 21, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.